Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 1 of 14 PageID #: 5195




                                                       AMOS, ET AL P000017
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 2 of 14 PageID #: 5196




                                                       AMOS, ET AL P000018
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 3 of 14 PageID #: 5197




                                                       AMOS, ET AL P000026
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 4 of 14 PageID #: 5198




                                                       AMOS, ET AL P000027
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 5 of 14 PageID #: 5199




                                                       AMOS, ET AL P000086
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 6 of 14 PageID #: 5200




                                                       AMOS, ET AL P000091
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 7 of 14 PageID #: 5201




                                                       AMOS, ET AL P000253
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 8 of 14 PageID #: 5202




                                                       AMOS, ET
                                                       AMOS, ET AL
                                                                AL P000254
                                                                   P000254
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 9 of 14 PageID #: 5203




                                                       AMOS, ET
                                                       AMOS, ET AL
                                                                AL P000255
                                                                   P000255
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 10 of 14 PageID #: 5204




                                                       AMOS, ET
                                                       AMOS, ET AL
                                                                AL P000256
                                                                   P000256
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 11 of 14 PageID #: 5205




                                                       AMOS, ET
                                                       AMOS, ET AL
                                                                AL P000257
                                                                   P000257
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 12 of 14 PageID #: 5206




                                                       AMOS, ET
                                                       AMOS, ET AL
                                                                AL P000258
                                                                   P000258
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 13 of 14 PageID #: 5207




                                                       AMOS, ET
                                                       AMOS, ET AL
                                                                AL P000259
                                                                   P000259
Case: 4:20-cv-00007-DMB-JMV Doc #: 116 Filed: 07/13/20 14 of 14 PageID #: 5208




                                                       AMOS, ET
                                                       AMOS, ET AL
                                                                AL P000260
                                                                   P000260
